The defendant was indicted for selling liquor and for having liquor for sale. There was evidence as to the sale of the liquor and of its possession for the purpose of sale at Morrow's Grove camp meeting the first Sunday of August, 1919. In order to show that the defendant had the liquor in his possession for sale the State proposed to prove that a year before the time of this transaction the defendant had liquor in his possession, and sold the same to several persons. This evidence was admitted, and the defendant excepted. The ruling was erroneous. When offenses are so connected with, or related, to each other that the commission of one tends to show the intent with which the other was committed, it becomes competent to introduce evidence of the commission of an offense of the same sort as that being investigated for the purpose of showing intent, but when the crimes are wholly independent of each other, even though they are crimes of the same kind, such evidence, being irrelevant, is inadmissible. 12 Cyc., 495; Grayv. Cartwright, 174 N.C. 49. There are some exceptions to the rule, but this case does not fall within any of them. It was held in S. v. Murphy,84 N.C. 742, that evidence of a collateral offense of the same character, and connected with that for which the defendant is being tried, and tending to prove his intent, or guilty knowledge, when that is an essential element of the crime, is admissible. But the two offenses, in this case, have no such connection or relation as to make the possession and sale of liquor in Lincoln County evidence of the intent or purpose with which the defendant had possession of liquor in Iredell County one year afterwards. It may also be said that the transactions are so widely separated in respect to time and place, and are so clearly void of any connection with each other, that they cannot be brought within the reason of the rule we have stated, admitting evidence of collateral crimes to prove motive, or intent. The cases of S. v. Winner, 153 N.C. 602; S. v. Stancill, 178 N.C. 683, andS. v. Simons, ibid., 679, and Wharton Cr. Ev. (10 ed.), p. 60, so much relied on by the State, are not authorities for its position, being based on a different state of facts, and upon reasons entirely inapplicable to the question now presented. We said in S. v. Stancill, supra: "The testimony as to the theft of the Wilkinson tobacco was offered merely to show the intent with which the defendants stole this tobacco, and not to prove the accusation *Page 770 
substantively. It was sufficiently connected with the main charge to render it competent for this purpose. The tobacco was all taken to Raymond Stancill's, the common storehouse for the loot of these defendants. It was but a part of a series of transactions carried out in pursuance of the original design, and it was contemplated by them in the beginning, that they should plunder the tobacco barns in the neighborhood, and this was one of them. The jury might well have inferred this common purpose from the evidence. Robbing Wilkinson was a part of the common design, and done in furtherance of it. Proof of the commission of other like offenses to show the scienter, intent, or motive is generally competent when the crimes are so connected or associated that this evidence will throw light upon that question."
There must be another trial to correct the error in admitting the testimony to which the defendant objected.
New trial. *Page 771